DETAILED ACTION
The Amendment filed 4/20/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 recites the limitation “a central axis of the base sidewall”.  Is this the same “central axis” recited in claim 1 from which claim 6 depends?
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahy (US 6,135,307) in view of Wang et al. (US 10,667,634 B2). Fahy discloses a drainable bowl apparatus comprising: a bowl body (11) having a bowl bottom (25), a bowl sidewall (13), a bowl inner face (inside of 25), and a bowl outer face (outside of 25), the bowl bottom having a plurality of drain apertures (29) extending from the bowl inner face through the bowl outer face, the plurality of drain apertures including a central ring of drain apertures and a plurality of linear arrays of drain apertures radiating from the central ring of drain apertures (the examiner notes that this feature can be drawn on apertures illustrated); and a catch base (20) coupled to the bowl body, the catch base having a base upper rim (23), a base sidewall (22) coupled to the base upper rim, and a base bottom (21) coupled to the base sidewall, the base upper rim being selectively engageable with the bowl bottom (see col. 5, lines 15-30), the base bottom and the base sidewall being continuous such that the catch base is configured for receiving and holding fluid within the catch base. The bowl bottom is circular and protruding from the bowl outer face (see Fig. 1). The base upper rim being threadably engageable with the bowl bottom (see Fig. 4). Fahy discloses all the limitations of the claims, but it does not disclose the base sidewall being collapsible to move the base bottom between a collapsed position proximal the bowl bottom and an extended position with the base bottom spaced in parallel opposition from the bowl bottom, the base sidewall being expandable along a central axis of the base sidewall between the collapsed position and the extended position; the base sidewall expanding in a telescoping fashion along a central axis of the base sidewall between the collapsed position and the extended position. However, Wang discloses a similar device which includes a bowl body (12) having a bowl bottom (see Fig. 1); a base (14) having a base bottom (32A) coupled to a base sidewall (32B); and the base sidewall being collapsible to move the base bottom between a collapsed position proximal the bowl bottom and an extended position with the base bottom spaced in parallel opposition from the bowl bottom, the base sidewall being expandable along a central axis of the base sidewall between the collapsed position and the extended position (see Fig. 2 and Fig. 8); the base sidewall expanding in a telescoping fashion along a central axis of the base sidewall between the collapsed position and the extended position (see Fig. 2 and Fig. 8) for the purpose of adjusting the height of the bowl body (see abstract). It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the applicant’s invention, to modify Fahy by having the base sidewall being collapsible to move the base bottom between a collapsed position proximal the bowl bottom and an extended position with the base bottom spaced in parallel opposition from the bowl bottom, the base sidewall being expandable along a central axis of the base sidewall between the collapsed position and the extended position; the base sidewall expanding in a telescoping fashion along a central axis of the base sidewall between the collapsed position and the extended position, as disclosed by Wang et al., for the purpose of adjusting the height of the bowl body.
Claims 1-3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watzke et al. (US 7,487,881 B2) in view of Wang et al. (US 10,667,634 B2). Watzke discloses a drainable bowl apparatus comprising: a bowl body (412) having a bowl bottom (424), a bowl sidewall (see Fig. 10, generally at 420), a bowl inner face (See Fig. 10, inside of 424), and a bowl outer face (see Fig. 10, outside of 424), the bowl bottom having a plurality of drain apertures (see Fig. 10) extending from the bowl inner face through the bowl outer face, the plurality of drain apertures including a central ring of drain apertures and a plurality of linear arrays of drain apertures radiating from the central ring of drain apertures (the examiner notes that this feature can be drawn on apertures illustrated); and a catch base (422) coupled to the bowl body, the catch base having a base upper rim (483), a base sidewall (see Fig. 10) coupled to the base upper rim, and a base bottom (see Fig. 10) coupled to the base sidewall, the base upper rim being selectively engageable with the bowl bottom (see col. 8, lines 5-30), the base bottom and the base sidewall being continuous such that the catch base is configured for receiving and holding fluid within the catch base. The bowl bottom is circular and protruding from the bowl outer face (see Fig. 10). The bowl bottom having an outer lip (see Fig. 10), the base upper rim being snappingly engageable between the outer lip and the bowl outer face (see col. 8, lines 5-30). Watzke discloses all the limitations of the claims, but it does not disclose the base sidewall being collapsible to move the base bottom between a collapsed position proximal the bowl bottom and an extended position with the base bottom spaced in parallel opposition from the bowl bottom, the base sidewall being expandable along a central axis of the base sidewall between the collapsed position and the extended position; the base sidewall expanding in a telescoping fashion along a central axis of the base sidewall between the collapsed position and the extended position. However, Wang discloses a similar device which includes a bowl body (12) having a bowl bottom (see Fig. 1); a base (14) having a base bottom (32A) coupled to a base sidewall (32B); and the base sidewall being collapsible to move the base bottom between a collapsed position proximal the bowl bottom and an extended position with the base bottom spaced in parallel opposition from the bowl bottom, the base sidewall being expandable along a central axis of the base sidewall between the collapsed position and the extended position (see Fig. 2 and Fig. 8); the base sidewall expanding in a telescoping fashion along a central axis of the base sidewall between the collapsed position and the extended position for the purpose of adjusting the height of the bowl body (see abstract). lt would have been obvious for a person of ordinary skill in the art, before the effective filing date of the applicant’s invention, to modify Watzke by having the base sidewall being collapsible to move the base bottom between a collapsed position proximal the bowl bottom and an extended position with the base bottom spaced in parallel opposition from the bowl bottom, the base sidewall being expandable along a central axis of the base sidewall between the collapsed position and the extended position; the base sidewall expanding in a telescoping fashion along a central axis of the base sidewall between the collapsed position and the extended position, as disclosed by Wang et al., for the purpose of adjusting the height of the bowl body.
Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive.
The applicant states, “the combination of expansion and holding of fluid is not obvious in view of the collective teaching of the cited references.”  According to the applicant, since Wang discloses a base with apertures, “one of ordinary skill in the art viewing Wang would see a base but would not see the base of Wang as being a catch basin such that modification of Fahy (or Watzke) to meet the specific claim limitations in combination would not be obvious.”  The examiner disagrees with the applicant.  As stated in the Abstract of Wang, Wang discloses an expandable base for the purpose of adjusting a height of a tableware article.  Fahy and Watzke each discloses a base which serves as a catch basin.  The combination of Fahy or Watzke in view of Wang discloses a base which serves as a catch basin which is also expandable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916. The examiner can normally be reached M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK H MACKEY/Primary Examiner, Art Unit 3653